Citation Nr: 1309715	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-13 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for service connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York that denied the Veteran's claim for an increased evaluation in excess of 20 percent for service connected diabetes mellitus type II.

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records dated November 2007 to March 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to 1) attempt to obtain any outstanding private treatment records and 2) provide the Veteran with a new VA examination. 

The Veteran alleges that his diabetes mellitus type II has worsened since his last evaluation.  In particular, the Veteran has alleged that he has been given doctor-ordered regulation of activities.  The Veteran's private physician, Dr. J. P., submitted a statement dated March 2010, that excessive strenuous activity can result in hypoglycemia for the Veteran and should be avoided.  However, the Veteran's VA treatment records from December 2006 to March 2012 show that the Veteran's treating physicians have encouraged the Veteran to exercise and that the Veteran has been attempting to employ an exercise regimen.

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2012).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant Social Security Administration (SSA) records, and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Here, the Veteran indicated through his representative in a February 2013 statement that he has continued to receive treatment from his private treatment provider, Dr. J. P., but that the claims file only contains records from February 2006 to May 2008.  Particularly, the Veteran claims that the records of his private treatment after May 2008 would be pertinent to the issue of whether the Veteran has a doctor-ordered regulation of activities.  Attempts should be made to obtain these records.

Second, remand is required to obtain a current VA examination regarding the Veteran's diabetes mellitus type II.  The most recent VA examination was conducted in January 2010.  In the examination report, the examiner noted that the Veteran has continued to receive treatment for his diabetes consisting of insulin, hypoglycemic agents, and a restriction of diet.  It was additionally noted that the Veteran's treating physicians had directed the Veteran to engage in regular exercise.

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a)  (2012).  The most recent diabetes examination was in January 2010, over three years ago.  Although the January 2010 VA examination is adequate to support the assignment of the evaluation of 20 percent at that time, the worsening of the Veteran's condition based upon the Veteran's February 2013 representative statement, in which he continued to complain of a worsening of his diabetes based upon doctor-ordered regulation of activities, must be addressed.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Accordingly, the AMC must provide the Veteran with a new examination. 

As this case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.  The Board observes that the Veteran has received VA treatment for his diabetes mellitus type II and records of his VA care, dated since March 2012, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  In particular, the Veteran should be requested to provide updated records from Dr. J. P. since May 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the current severity of the Veteran's diabetes mellitus type II.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. It should be specifically noted whether the Veteran requires insulin, must adhere to a restricted diet and regulate his activities because of his diabetic condition.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


